Case 1:17-cv-03936-TWP-MPB Document 161 Filed 10/30/19 Page 1 of 1 PageID #: 1810



                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF INDIANA
                                     INDIANAPOLIS DIVISION

  COMMON CAUSE INDIANA,                               )
                                                      )
                                 Plaintiff,           )
                                                      )
                            v.                        )       No. 1:17-cv-03936-TWP-MPB
                                                      )
  CONNIE LAWSON, et al.                               )
                                                      )
                                 Defendants.          )
                                                      )
                                                      )
  Warrick County, Indiana,                            )
                                                      )
                                 Miscellaneous.       )

                                 MAGISTRATE JUDGE’S ORDER ON
                                   SETTLEMENT CONFERENCE

         This matter came before the Honorable Matthew P. Brookman, United States Magistrate

  Judge, in Indianapolis, Indiana, at 9:00 a.m., Indianapolis time (EDT), on October 22, 2019, for a

  conference under Rule 16, Federal Rules of Civil Procedure. The parties were present and

  represented by counsel.

         The parties conducted settlement negotiations, but they were unable to reach an

  agreement. No further orders are entered at this time.

         SO ORDERED

  Dated: October 28, 2019




  Served electronically on all ECF-registered counsel of record.
